                          Case 20-21394-jra            Doc 17-1         Filed 07/23/20          Page 1 of 1

                                                      Notice Recipients
District/Off: 0755−2                        User: admin                          Date Created: 7/23/2020
Case: 20−21394−jra                          Form ID: 234                         Total: 13


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio Services, LP
cr          PennyMac Loan Services, LLC
                                                                                                                   TOTAL: 2

Recipients of Notice of Electronic Filing:
ust         Nancy J. Gargula          USTPRegion10.SO.ECF@usdoj.gov
tr          Kenneth A. Manning            trusteemanning@gmail.com
aty         Jennifer Prokop         jennifer.prokop@usdoj.gov
aty         Sarah E. Barngrover          amps@manleydeas.com
                                                                                                                   TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          John Mileusnic       325 Plum Creek Drive        Schererville, IN 46375
smg         Indiana Employment Security Division        10 North Senate Street       Indianapolis, IN 46204
15046488 Indiana Department of Revenue           Bankruptcy Section − MS 108          100 North Senate Avenue,
            N240        Indianapolis IN 46204
15046487 Lake County Treasurer           Attention: Bankruptcy Clerk        2293 North Main Street       Crown Point IN
            46307
15046489 Peeny Mac Loan Services, LLC             PO Box 514387        Los Angeles, CA 90051
15046490 PennyMac Loan Services, LLC             3043 Townsgate Rd, Suite 200         Westlake Village, CA 91361
15046491 Planet Home Lending, LLC            321 Research Parkway, Suite 303        Meriden, CT 06450
                                                                                                                   TOTAL: 7
